Wise, Judge,
concurring separately.
{¶ 17} I concur in the majority opinion and decision. I write separately to reiterate that we ordinarily must presume that the legislature means what it says; we cannot amend statutes to provide what we consider a more logical result. See State v. Link, 155 Ohio App.3d 585, 2003-Ohio-6798, 802 N.E.2d 680, ¶ 17, citing State v. Virasayachack (2000), 138 Ohio App.3d 570, 741 N.E.2d 943. Under R.C. 2913.71(C), the General Assembly has chosen not to list on-plate validation stickers for Ohio vehicles; only license plates and “temporary license placards or windshield stickers” are set forth. The term “comparable” sticker is used in regard to out-of-state vehicles. This is an anomaly for legislative review rather than correction by the judiciary under these circumstances.